Name: Commission Regulation (EEC) No 133/87 of 16 January 1987 suspending advance fixing of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 15/28 Official Journal of the European Communities 17. 1 . 87 COMMISSION REGULATION (EEC) No 133/87 of 16 January 1987 suspending advance fixing of the additional aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1985/86 (2), Having regard to Council Regulation (EEC) No 1417/78 of 14 June 1978 on the aid system for dried fodder (3), as last amended by Regulation (EEC) No 2026/82 (4), and in particular the second subparagraph of Article 12 (2), Whereas, pursant to Article 12 of Regulation (EEC) No 1417/78 , the application of the provisions concerning advance fixing may be suspended if the volume of appli ­ cations for advance fixing of the subsidy does not appear to be related to normal outlets for dried fodder harvested in the Community and if the certificate applied for has not yet ben issued ; Whereas the above situation requires that application of the provisions concerning advance fixing of subsidies for the products concerned be temporarily suspended and that, in accordance with Article 9 of Regulation (EEC) No 1528/78 (*), as last amended by Regulation (EEC) No 2341 /86 (*), certificates, for which the application is pending, should not be issued, HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the additional aid for dried fodder is hereby suspended between 17 and 21 January 1987. Article 2 This Regulation shall enter into force on 17 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 142, 30 . 5. 1978, p. 1 . (2) OJ No L 171 , 28 . 6 . 1986, p. 4. (3) OJ No L 171 , 28 . 6 . 1978, p. 1 . h OJ No L 218 , 27. 7. 1982, p. 2. (*) OJ No L 179, 1 . 7. 1978 , p . 10 . (A OJ No L 203, 26. 7. 1986, p . 17.